Citation Nr: 1009943	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-22 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, to 
include secondary to hepatitis C.

3.  Entitlement to service connection for a left hernia scar.

4.  Entitlement to service connection for cancer, to include 
due to exposure to Agent Orange.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 
1945 and from October 1948 to May 1974. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Veteran testified at a hearing held at 
the RO before a Decision Review Officer.  Later, the 
appellant, his spouse, and his daughter testified at a 
January 2010 video conference hearing held before the 
undersigned Veterans Law Judge.

In a September 1974 rating decision, the RO denied 
entitlement to service connection for hepatitis.  The RO 
reviewed the recent hepatitis claim on a new and material 
basis.  The Veteran is now claiming that he has hepatitis C.  
Since the appellant is now claiming a specific form of 
hepatitis that was not recognized in 1974 as a distinct type 
of hepatitis, the Board finds that this is a different claim 
than the one he filed in 1974.  Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  Hence, this claim will be reviewed on a de 
novo basis, and not as a claim to reopen.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cancer 
and entitlement to an increased (compensable) rating for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence preponderates against 
finding that the Veteran currently has hepatitis C due to 
service.

2.  The competent medical evidence preponderates against 
finding that the appellant currently has hypertension due to 
service.

3.  The competent medical evidence shows that the claimant 
did not have a left hernia or residuals thereof during his 
first period of active service.

4.  Clear and unmistakable evidence establishes that the 
Veteran underwent a hernia surgery that resulted in scarring 
prior to his entry into his second period of active duty.

5.  Clear and unmistakable evidence establishes that the 
appellant's pre-existing left hernia scar was not aggravated 
by his second period of military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated while on 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Hypertension was not incurred or aggravated while on 
active duty, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(e), 3.310.

3.  A left hernia scar was not incurred or aggravated while 
on active duty.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  As for 
the service connection claims, VA notified the Veteran in 
February, June, and November 2007 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The claims were readjudicated in 
statements of the cases issued in July and December 2008.  As 
to the theory of entitlement relating hypertension to 
hepatitis, the RO did not provide the Veteran with notice 
regarding secondary service connection, but that omission was 
not prejudicial because the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hepatitis, the underlying disability.    

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment records.  Any examination 
conducted at the time of the appellant's return to service in 
1948 is unavailable.  Thus, the Board has heightened duties 
to assist and in explaining the decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The RO asked the 
appellant to submit medical records regarding treatment of 
hepatitis C, hypertension, and a left hernia scar, and 
offered to obtain any identified records if the claimant 
would authorize the release of such records.  The Veteran did 
not submit any treatment records, nor did he authorize the 
release of any such records. 

VA did not provide the Veteran with examinations in 
connection with his claims of entitlement to service 
connection for hepatitis C, hypertension, and a left hernia 
scar.  The Board finds that examinations were not necessary 
to decide the merits of these claims.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claims of entitlement to service 
connection for hepatitis C, hypertension, and a left hernia 
scar.  

The Veteran has not submitted or identified competent medical 
evidence showing a current diagnosis of hepatitis C or 
hypertension.  There is sufficient competent evidence to 
determine whether the left hernia scar preexisted the 
appellant's second period of active service and to determine 
whether it was aggravated during or by the second period of 
active service.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

1.  Entitlement to service connection for hepatitis C.

Governing law and regulations

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C.  The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting.  
It noted that it was "essential" that the report upon which 
the determination of service connection is made includes a 
full discussion of all modes of transmission, and a rationale 
as to why the examiner believes the air gun was the source of 
a veteran's hepatitis C.



Analysis

The Board has reviewed all service treatment records and all 
available VA treatment records, as well as the reports of the 
January 1946, August 1974, and October 2006 VA examinations.  
These records do not show that he currently has or has had 
hepatitis C since he filed his claim in October 2006.  

Service treatment records reveal that the Veteran was 
hospitalized from November to December 1969 for infectious 
hepatitis.  These records, however, do not reflect a later 
recurrence of hepatitis or a diagnosis of hepatitis C.  The 
report of the August 1974 VA examination shows a diagnosis of 
infectious hepatitis by history with no residuals.  
Similarly, the report of the October 2006 VA examination 
reveals a past medical history of hepatitis in service.  The 
Veteran has simply not submitted or identified any competent 
medical evidence showing a current diagnosis of hepatitis C.  

The claimant, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to a 
diagnosis, merely by presenting his own statements.  While 
the appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., listlessness and weight loss, he 
is not capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he has medical training to provide 
competent medical evidence as to diagnosing the claimed 
hepatitis C.  While the claimant testified that he has been 
told that he has hepatitis C, a lay person's account of what 
a physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The record demonstrates that the Veteran was hospitalized in 
1969 for infectious hepatitis.  Chronic hepatitis was not 
found at separation from service.  Moreover, in VA medical 
records after the Veteran's separation from service, there 
was no showing that he currently has or has had hepatitis C 
since he filed his claim in October 2006.  Furthermore, the 
appellant has submitted no evidence to show that he currently 
has hepatitis C, or that he has had hepatitis C since he 
filed his claim in October 2006.  Finally, there is no 
competent evidence linking hepatitis C with the claimant's 
active duty service.

Accordingly, the claim is denied.

2.  Entitlement to service connection for hypertension, to 
include secondary to hepatitis C.

Governing law and regulations

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, a veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all service treatment records and all 
VA treatment records dated in 1984, as well as the reports of 
the January 1946 and August 1974 VA examinations.  These 
records do not show that he currently has or has had 
hypertension since he filed his claim in February 2007.  
These records also do not reveal any competent evidence of 
hypertension during service or within a year of the Veteran's 
separation from active duty.  Significantly, no service 
treatment record, including the retirement examination, 
contains a diagnosis of hypertension.  

The only evidence of record supporting the claim that the 
Veteran has hypertension is his own statements and testimony.  
His lay opinion does not constitute competent medical 
evidence and it lacks probative value.  Routen.  

In VA medical records prepared after the Veteran's separation 
from service, there is no showing that the appellant 
currently has or has had hypertension since he filed his 
claim in February 2007.  Furthermore, the appellant has 
submitted no evidence to show that he currently has 
hypertension or has had hypertension at any time since he 
filed his claim in February 2007.  Finally, there is no 
competent evidence linking hypertension with the claimant's 
active duty service.  As noted above, the competent evidence 
does not show a diagnosis of hepatitis C, the appellant is 
not service connected for hepatitis C, and as such there is 
no competent evidence linking hypertension with hepatitis C.

Thus, the claim is denied.

3.  Entitlement to service connection for a left hernia scar.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003).

Analysis

A review of the Veteran's service treatment records from his 
first period of active duty shows no evidence of a left 
hernia or residual scar.  Rather, the appellant testified at 
the January 2010 hearing that he initially had a hernia after 
his first period of active duty when he was working for 
General Motors.

Turning to the second period of service, the claimant's 
entrance examination, assuming one was conducted, is not of 
record.  Hence, the Veteran is entitled to the presumption of 
soundness.  38 U.S.C.A. § 1111.  The question is whether the 
presumption has been rebutted.  There is, however, clear and 
unmistakable evidence that the hernia scar preexisted prior 
to service.  The appellant himself testified that he 
underwent hernia surgery between his two periods of active 
duty.  A review of the various physical examination reports 
during his second period of active duty reveals the presence 
of a hernia scar, and shows that the Veteran reported that he 
underwent his hernia surgery in 1947, i.e., while a civilian, 
which is consistent with his testimony.  There is also clear 
and unmistakable evidence that the hernia scar was not 
aggravated by his second period of active duty.  In this 
respect, a review of the service treatment records reflects 
no treatment or complaints of scar symptomatology.  The 
Veteran testified at the January 2010 hearing that his scar 
was asymptomatic and that it was never painful, tender, or 
swollen.  VA records also show no treatment or complaints of 
scar symptomatology.  

There is competent evidence that the Veteran now has a left 
hernia scar.  There is, however, clear and unmistakable 
evidence showing that the scar was due to preservice surgery 
and that it was not aggravated in-service.  There is no 
competent evidence linking a hernia scar to service.  Hence, 
the benefit sought on appeal is denied.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for hypertension, to 
include as secondary to hepatitis C, is denied.

Entitlement to service connection for a left hernia scar is 
denied.


REMAND

At the January 2010 hearing, the Veteran testified that he 
started receiving treatment at the VA medical center in West 
Haven, Connecticut, in October 2009 for cancer.  He also 
stated that his cancer is a sarcoma.  In light of the 
appellant's service in the Republic of Vietnam treatment 
records from this facility need to be obtained.  38 U.S.C.A. 
§§ 5103, 5103A.  

At the appellant's 2010 hearing, the Veteran testified that 
his bilateral hearing loss was worsened.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination 
after a two-year period between the last VA examination and a 
veteran's contention that the pertinent disability had 
increased in severity).  Moreover, while the appellant 
underwent VA audiology examinations in October 2006 and April 
2008, neither examiner addressed the functional effects 
caused by the claimant's service-connected bilateral hearing 
loss. The Court has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report."  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).   In light of this, another VA audiological 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain any treatment 
records from West Haven, Connecticut, VA 
medical center since October 2009.  Any 
such records should be associated with 
the Veteran's VA claims folder.  If the 
RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should undertake any 
additional appropriate development as 
necessary to adjudicate the Veteran's 
cancer claim, such as a VA examination if 
the medical evidence shows that the 
appellant's cancer might be related to an 
event in service.  If an examination is 
conducted the examiner must be a 
physician and must address whether it is 
at least as likely as not that any 
diagnosed cancer is related to service.  

If an examination is conducted the 
examining physician must note the 
following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non 
relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why 
the causation of any diagnosed cancer is 
unknowable.

The VA examiner must append a copy of 
their curriculum vitae to the examination 
report.
 
3.  The Veteran shall be afforded a VA 
audiology examination to determine the 
current nature, extent, and severity of 
his hearing loss.  The claims folder is 
to be made available to the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating hearing loss, 
the examiner is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any disability due 
to hearing loss.  The examiner must 
provide a full description of the effects 
of the Veteran's hearing loss on his 
ability to work.  The examiner must 
furnish detail regarding the effects of 
the disorder on the claimant's ordinary 
activity, and the limitation of activity 
caused by the disorder; and fully 
describe the functional effects caused by 
the hearing loss.  The examiner must 
provide a rationale for any opinions 
given.

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested is 
completed, the RO should review all 
examination reports and medical opinions 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the report or medical opinion 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for skin cancer, and 
entitlement to an increased rating for 
bilateral hearing loss.  If any benefit 
is not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


